Citation Nr: 0102018	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  96-45 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of osteomyelitis of the sternum in excess of 
20 percent for the period from February 17, 1995 to May 31, 
2000.  

2.  Evaluation of osteomyelitis of the sternum in excess of 
10 percent for the period from June 1, 2000 to the present.  

3.  Evaluation of abdominal wall defects (affecting Muscle 
Group XIX) to include status post rectus abdominal flap, 
currently rated as 10 percent disabling and an incisional 
hernia, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from January 1944 to January 
1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The initial rating action awarded 
compensation for osteomyelitis of the sternum as a residual 
of staph epidermidis and status post rectus abdominal flap 
under the provisions of 38 U.S.C.A. § 1151.  The 
osteomyelitis of the sternum as a residual of staph 
epidermidis was evaluated as 20 percent disabling, the status 
post rectus abdominal flap received a noncompensable 
evaluation and the effective date for both evaluations was 
February 17, 1995.  In a May 1996 rating decision service 
connection for an incisional hernia under the provisions of 
38 U.S.C.A. § 1151 was granted and assigned a noncompensable 
evaluation effective February 17, 1995.  

In a May 2000 Hearing Officer decision, the evaluation for 
osteomyelitis of the sternum as a residual of staph 
epidermidis was reduced to 10 percent effective June 1, 2000, 
and the evaluation for status post rectus abdominal flap was 
increased to 10 percent effective February 17, 1995.  In a 
May 2000 rating decision the evaluation for an incisional 
hernia was increased to 10 percent effective March 9, 2000.  

The Board is unable to distinguish the symptomatology of the 
status post rectus abdominal flap from that of the incisional 
hernia as both diagnoses concern Muscle Group XIX (the 
abdominal muscles).  In the Board's judgment the status post 
rectus abdominal flap (Diagnostic Code 5319) and the 
incisional hernia (Diagnostic Code 7339) would be more 
appropriately evaluated as one disability involving abdominal 
wall defects affecting Muscle Group XIX under Diagnostic Code 
5319.  


FINDINGS OF FACT

1.  Between February 17, 1995 and May 31, 2000, the veteran's 
osteomyelitis of the sternum has been manifested by an absent 
sternal bone without evidence of multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms; frequent episodes, with constitutional symptoms; or 
definite involucrum or sequestrum, with or without 
discharging sinus.  

2.  Since June 1, 2000, the veteran's osteomyelitis of the 
sternum has been inactive, without evidence of active 
infection in over 5 years.  

3.  The abdominal wall defects, to include status post rectus 
abdominal flap and an incisional hernia, have represented 
moderately severe damage to Muscle Group XIX.  

4.  The abdominal and incisional hernia scars are manifested 
by complaints of pain and tenderness.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for osteomyelitis of the sternum as a residual of staph 
epidermidis have not been met for the period from February 
17, 1995, to May 31, 2000.  38 U.S.C.A. §§ 1151 (West 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R. § 4.71a Diagnostic Code 5000 
(2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for osteomyelitis of the sternum as a residual of staph 
epidermidis have not been met from June 1, 2000 to the 
present.  38 U.S.C.A. §§ 1151 (West 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 C.F.R. § 4.71a Diagnostic Code 5000 (2000).

3.  The criteria for a 30 percent evaluation for abdominal 
wall defects, to include status post rectus abdominal flap 
and an incisional hernia, affecting Muscle Group XIX, have 
been met effective February 17, 1995.  38 U.S.C.A. §§ 1151 
(West 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 4.7 (2000); 38 
C.F.R. §§ 4.56, 4.73, Diagnostic Code 5319 (effective prior 
to and from July 3, 1997).

4.  The criteria for a 10 percent evaluation for abdominal 
and incisional hernia scars, have been met.  38 U.S.C.A. §§ 
1151, (West 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record does not indicate the need to obtain any pertinent 
records, which have not already been associated with the 
claims, folder and the VA, has examined the veteran.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's requests for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. Part 4 (2000).  In so doing, it is our 
responsibility to weigh the evidence before us.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making a determination, 
the Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (2000) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

The Board notes that these claims are based on the assignment 
of initial ratings for disabilities following an initial 
award of service connection for those disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Fenderson, 
12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

I.  Background

The VA examined the veteran in April 1996.  He complained of 
severe pain due to rib motion whenever he spoke.  The veteran 
reported that he felt short of breath when he talked and that 
the incisional hernia in the abdomen was sore half of the 
time.  He indicated that some days he was in so much pain 
that he stayed in bed and that it was painful to ride in a 
car.  The veteran stated that he had an electronic scooter 
but that it hurt to ride in that also.  

Upon examination the veteran ambulated without assistance.  
There was no swelling and no false motion.  Chest and 
abdominal muscles were penetrated.  The scar was 55 cm from 
the suprasternal notch down midline of the chest and from the 
epigastrium to the right lower quadrant.  Below the hernia 
the scar was deeply indented and bound to underlying tissues.  
Tendons were not damaged, and the chest portion of the scar 
was slightly indented but underneath the consistency was bony 
and irregular.  There was tenderness to palpation along the 
length of the scar.  X-rays of the chest and sternum revealed 
deformity of the sternum with loss of body of the upper half 
of the sternum.  There were suture wires in the sternum, some 
of which were broken and there were mediastinal clips also.  
The diagnoses were scar pain and incisional hernia.  

Private medical records, dated March 1997, show that the 
veteran was hospitalized.  Upon examination flat and erect, 
his abdomen showed air-fluid levels consistent with an ileus.  
His abdomen was soft and nontender.  The diagnoses included 
an ileus of uncertain etiology, possible viral enteritis.  

Private medical records, dated December 1997, show that the 
veteran was hospitalized.  Upon examination his abdomen was 
soft with mild diffuse tenderness throughout but no rebound 
tenderness or hepatosplenomegaly palpated.  The chest x-ray 
showed hyperinflated lung fields bilaterally with no 
infiltrates.  The assessment included fever, hypoxia, and 
myalgias.  

The VA examined the veteran in December 1997.  He complained 
of chest pain all of the time.  The veteran reported chronic 
anterior chest wall pain and genital-peroneal area pain which 
was also chronic and causing him to have a great deal of 
difficulty walking, riding a car, leaving the house and 
sometimes even getting out of bed.  He used a walker to 
ambulate.  Upon examination there were old sternotomy, upper 
abdominal, mid-line, right lower quadrant and bilateral groin 
area scars.  The abdomen was allegedly tender all over and 
the popliteal and pedal pulses were questionably present.  
There was general muscle weakness.  The examiner stated that 
fatigue, weakness and lack of endurance were all factors 
contributing to the veteran's disability, which was deemed to 
be total (100 percent).  The diagnoses were status post 
excision of the sternum due to osteomyelitis, remote and 
status appendectomy, and cholecystectomy.  

At the February 1998 RO hearing the veteran testified that he 
took antibiotics 10 to 12 times for his osteomyelitis of the 
sternum.  He indicated that his latest infection for which he 
took antibiotics was the month prior to his hearing.  The 
veteran reported that the infection was throughout his body 
now and stated that he had an infection involving the right 
wrist.  He testified that the infection would take the form 
of blisters on the skin.  The veteran indicated that the area 
of the abdominal flap was sore and sometimes swelled.  He 
stated that sometimes the pain was bad so bad that he had to 
stay in bed and fight depression.  

The August 1998 addendum to the December 1997 VA examination 
report clarified that the veteran was examined and was found 
to have an absent sternal bone.  In view of the fact that the 
veteran had osteomyelitis of the sternal bone, the sternal 
bone had been surgically excised.  Once the bone and the 
infected areas in it had been removed, there was no further 
osteomyelitis present.  The examiner stated that the last 
date in which the veteran suffered from osteomyelitis of the 
sternum was the same date as when the surgery was performed.  

VA outpatient treatment record, dated February 2000, show 
that the veteran complained of pain over the chest 
(sternotomy incision) along the scar down to the abdominal 
incision site.  Object examination revealed a right axilla 
healed incision site underlying slight tender induration 
without erythema or swelling noted.  The chest and abdominal 
incision scars were noted without signs of infection.  

The VA examined the veteran in April 2000.  He complained of 
chronic abdominal pain due to muscle transplant from 
abdominal wall to an unstable sternotomy site following a 
coronary artery bypass graft in 1985.  Following this 
procedure he suffered from a ventral abdominal hernia and 
weakness of the abdominal muscles and complained of chronic 
pain and fullness of the ventral hernia which was made worse 
with twisting activities and even made worse on walking.  
Upon examination there was a reducible 11 by 10-cm ventral 
hernia over the right upper quadrant to epigastrium with a 
well-healed abdominal surgical incision.  There was diastasis 
recti and absence of the rectus abdominous muscles.  There 
was no sign of malignancy.  The sternotomy appeared to be 
stable and there was no evidence of breakdown of the skin.  
There were surgical incisions of the chest and of the abdomen 
from the sternal notch all the way to the lower abdomen which 
measured 43 cm.  The diagnoses included status post abdominal 
muscle transplant from the abdomen to the coronary artery 
bypass graft sternotomy site in June 1985 complicated by 
chronic osteomyelitis of the sternum with residual chronic 
pain of the sternum with activities of daily living.  

II.  Osteomyelitis of the Sternum

Osteomyelitis is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5000.  That diagnostic code provides:

Osteomyelitis, acute, subacute, or chronic, if of the pelvis, 
vertebrae, or extending into major joints, or with multiple 
localization or with long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms, is evaluated as 100 percent 
disabling.  When there are frequent episodes, with 
constitutional symptoms, 60 percent is assignable.  With 
definite involucrum or sequestrum, with or without 
discharging sinus, 30 percent is assignable.  With 
discharging sinus or other evidence of active infection 
within the past 5 years, 20 percent is assignable.  Inactive, 
following repeated episodes, without evidence of active 
infection in past 5 years is ratable as 10 percent disabling.

In addition, notes following Diagnostic Code 5000, provide 
that: A rating for osteomyelitis will not be applied 
following cure by removal or radical resection of the 
affected bone.  Note (2) further states that: The 20 percent 
rating on the basis of activity within the past 5 years is 
not assignable following the initial infection of active 
osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10 percent 
rating, 2 or more episodes following the initial infection 
are required.  This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 20 percent for 
osteomyelitis of the sternum for the period from February 17, 
1995 to May 31, 2000 is not warranted.  The objective 
evidence does not indicate that there was definite involucrum 
or sequestrum, with or without discharging sinus, frequent 
episodes, with constitutional symptoms.  On the contrary, the 
August 1998 addendum to the December 1997 VA examination 
specifically found an absent sternal bone and that no further 
osteomyelitis present.  While the veteran had osteomyelitis 
of the sternum, the affected bone was surgically removed.  
Although the veteran complained of pain over the chest 
(sternotomy incision) frequent episodes of infections were 
not shown in the VA examination reports or outpatient 
treatment records.  Therefore, it is found that the 20 
percent evaluation assigned adequately compensates the 
veteran for his level of disability for the period from 
February 17, 1995 to May 31, 2000.  It is found that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 20 percent for osteomyelitis 
of the sternum for the period from February 17, 1995 to May 
31, 2000.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for osteomyelitis of the sternum for the period 
from June 1, 2000 to the present is not warranted.  The 
objective evidence does not indicate that there is 
discharging sinus or other evidence of active infection 
within the past 5 years.  The sternotomy appeared to be 
stable and there was no evidence of breakdown of the skin at 
the April 2000 VA examination.  In fact, the evidence of 
record reveals that the chest and abdominal incision scars 
were noted without signs of infection in February 2000.  As 
there has not been discharging sinus or other evidence of 
active infection within the past 5 years the criteria for an 
evaluation in excess of 10 percent for osteomyelitis of the 
sternum for the period from June 1, 2000 to the present have 
not been met.  

III.  Status Post Rectus Abdominal Flap

Since the veteran's status post rectus abdominal flap does 
not have its own diagnostic code, it must be rated by 
analogy.  Governing regulation provides that when an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20 (2000).  Status post rectus abdominal flap has been 
evaluated as damage to Muscle Group XIX under 38 C.F.R. 
§ 4.73, Diagnostic Code 5319 (Muscle Group XIX, the muscles 
of the abdominal wall) (2000).  An injury to Muscle Group XIX 
warrants a noncompensable evaluation when slight, a 10 
percent evaluation when moderate, a 30 percent evaluation 
when moderately severe, and a 50 percent evaluation when 
severe.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended during the pendency of this appeal as it relates to 
rating muscle injuries.  The veteran is therefore entitled to 
whichever set of criteria provides him with a higher rating.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  

Under 38 C.F.R. § 4.56(b)(as in effect prior to June 3, 
1997), a "moderate" disability of the muscles would be 
indicated by scars linear or relatively small.  Signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative testing should be found.  A 
"moderately severe" disability of muscle under 38 C.F.R. 
§ 4.56(c) (as in effect prior to June 3, 1997) is found when 
the scars are relatively large.  Indications of palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side must be shown.  For a 
"severe" disability of muscles, 38 C.F.R. § 4.56(d) (as in 
effect prior to June 3, 1997), objective findings must 
include extensive ragged, depressed, and adherent scars of 
the skin so situated as to indicate wide damage to the muscle 
groups.  Palpation must show moderate or extensive loss of 
deep fascia or muscle substance.  

Under the revised criteria of 38 C.F.R. § 4.56(d) (2000), a 
moderate disability of the muscles would be indicated by 
small or linear scars, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2000).  A moderately severe 
disability of the muscles would be indicated by scars, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2000).  A severe disability of the 
muscles would be indicated by ragged, depressed and adherent 
scars indicating wide damage to muscle groups.  Palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area and muscles, which swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56(d)(4) (2000).

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2000).

The veteran must be compensated for all manifestations of a 
disability to the extent authorized under the regulations, 
subject to 38 C.F.R. § 4.14 (2000) which precludes 
pyramiding, or the evaluation of the same manifestation of a 
disability under several Diagnostic Codes.  VAOPGCPREC 9-98 
(Aug. 14, 1998).  Separate evaluations are appropriate only 
if none of the symptomatology for one "condition" is 
duplicative of, or overlaps with, the symptomatology of 
another "condition" arising out of the same disease or 
injury.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  The Board notes that the veteran is receiving 
compensation for an incisional hernia (Diagnostic Code 7339) 
rated as 10 percent disabling and status post rectus 
abdominal flap (Diagnostic Code 5319) also rated as 10 
percent disabling.  The manifestations associated with the 
incisional hernia are duplicative of, or overlap with, the 
symptomatology of the status post rectus abdominal flap.  The 
Board has therefore determined that the two diagnoses should 
be evaluated as one disability under Diagnostic Code 5319 
(Muscle Group XIX) for abdominal wall defects, to include 
status post rectus abdominal flap and an incisional hernia.  

The criteria for a 30 percent evaluation for abdominal wall 
defects, to include status post rectus abdominal flap and an 
incisional hernia, affecting Muscle Group XIX, have been met 
under both the old and revised versions of Diagnostic Code 
5319.  Under the old criteria a relatively large scar is 
required.  At the April 1996 VA examination the scar was 55 
cm from the suprasternal notch down midline of the chest and 
from the epigastrium to the right lower quadrant.  There was 
tenderness to palpation along the length of the scar and the 
chest portion of the scar was slightly indented and bound to 
underlying tissues.  Under both criteria there must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side must demonstrate positive evidence of impairment.  
The December 1997 private medical record showed that the 
veteran's abdomen was soft with mild diffuse tenderness 
throughout.  The April 1996 VA examination revealed that 
abdominal muscles were penetrated and at the December 1997 VA 
examination there was general muscle weakness.  

A higher evaluation is not warranted, as the evidence did not 
show ragged, depressed and adherent scars indicating wide 
damage to muscle groups.  Palpation did not show loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles, which swelled and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side did not indicate severe impairment of 
function.  At the April 2000 VA examination there was a 
reducible 11 by 10-cm ventral hernia over the right upper 
quadrant to the epigastrium with a well-healed abdominal 
surgical incision.  Adhesion of scar to one of the long bones 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; or visible or measurable atrophy; or adaptive 
contraction of an opposing group of muscles were not shown by 
the evidence of record.  

The Board feels that the status post rectus abdominal flap 
and an incisional hernia evaluated together as one abdominal 
(Muscle Group XIX) disability provide an adequate basis for a 
higher combined evaluation.  Therefore, it is concluded that, 
after weighing all the evidence of record, and after 
resolving all doubt in the veteran's favor, an evaluation of 
30 percent, but no more, for the abdominal wall defects, to 
include status post rectus abdominal flap and an incisional 
hernia, affecting Muscle Group XIX, is warranted.

In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the 
Court held that a veteran was entitled to a separate rating 
for scars if none of the symptomatology was duplicative of or 
overlapping with the symptomatology of another condition.  
The diagnostic criteria for Muscle Group XIX does not 
contemplate scar pain and therefore is not duplicative of or 
overlaps with the symptomatology associated the evaluation of 
scars under Diagnostic Codes 7803-7805.  A 10 percent 
evaluation for scars (other than burn scars or disfiguring 
scars of the head, face, or neck) requires that they be 
poorly nourished, with repeated ulceration; that they be 
tender and painful on objective demonstration; or that they 
produce limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 
7805 (2000).  At the April 1966 VA examination there was 
tenderness to palpation along the length of the scar and the 
veteran has consistently complained of scar pain.  Thus, a 10 
percent evaluation for abdominal and incisional hernia scars 
is warranted.  

ORDER

An evaluation in excess of 20 percent for osteomyelitis of 
the sternum for the period from February 17, 1995 to May 31, 
2000 is denied.  

An evaluation in excess of 10 percent for osteomyelitis of 
the sternum for the period from June 1, 2000 to the present 
is denied. 

A 30 percent evaluation is granted for abdominal wall 
defects, to include status post rectus abdominal flap and an 
incisional hernia, affecting Muscle Group XIX, effective 
February 17, 1995, subject to the laws and regulations 
governing the award of monetary benefits.  

A 10 percent evaluation for abdominal and incisional hernia 
scars is granted subject to the laws and regulations 
governing the award of monetary benefits.  




		
	C. P. RUSSELL
	Member Board of Veterans' Appeals

 

